Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Jefferson County [Hugh A. Gilbert, J.], entered November 19, 2009) to review a determination of respondents. The determination sanctioned petitioner for failure to comply with the requirements of a work experience program.
It is hereby ordered that the determination is unanimously confirmed without costs and the petition is dismissed.
Memorandum: The determination sanctioning petitioner for failure to comply with the requirements of a work experience program without good cause is supported by substantial evidence (see Matter of LaSalle v Wing, 256 AD2d 1243 [1998]; Matter of Bishop v New York State Dept. of Social Servs., 246 AD2d 391 [1998], lv denied 91 NY2d 813 [1998]; see also Matter of Kelly v Wing, 237 AD2d 976 [1997]). The medical reports presented at the fair hearing and submitted thereafter do not support the contention of petitioner that she was incapable of participating in the work experience program or that she suffered from limitations that would justify her noncompliance (see Social Services Law § 131 [7] [b]). We have considered petitioner’s remaining contentions and conclude that they are without merit. Present—Smith, J.P., Garni, Lindley, Sconiers and Pine, JJ.